Exhibit 4.6.4 Dated 29 September 2016 SIXTHONE CORP. and SEVENTHONE CORP. as joint and several Borrowers and THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders and HSH NORDBANK AG as Agent, Mandated Lead Arranger, Swap Bank and Security Trustee THIRD SUPPLEMENTAL AGREEMENT relating to a senior secured loan facility of (originally) up to US$35,300,000 Index Clause Page 1 Interpretation 1 2 Representations and Warranties 2 3 Agreement of the Creditor Parties 3 4 Conditions Precedent 3 5 Amendments to Loan Agreement and other Finance Documents 4 6 Further Assurances 6 7 Fees and Expenses 6 8 Communications 6 9 Supplemental 7 10 Law and Jurisdiction 7 Schedule 1Lenders 8 Execution Page 9 58840965v3 THIS AGREEMENT is made on 29 September 2017 BETWEEN SIXTHONE CORP. and SEVENTHONE CORP. as joint and several Borrowers; THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 herein, as Lenders; HSH NORDBANK AG, acting through its office at Gerhart-Hauptmann-Platz 50, D-20095, Hamburg, Germany as Mandated Lead Arranger; HSH NORDBANK AG, acting through its office at Gerhart-Hauptmann-Platz 50, D-20095, Hamburg, Germany as Agent; HSH NORDBANK AG, acting through its office at Gerhart-Hauptmann-Platz 50, D-20095, Hamburg, Germany, as Security Trustee; and HSH NORDBANK AG, acting through its office at Martensdamm 6, D-24103, Kiel, Germany as Swap Bank.
